                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

ROGERIO MATA,                          §
                                       §
               Petitioner,             §
                                       §
v.                                     §   Civil Action No.4:18-CV-318-Y
                                       §
MARTHA UNDERWOOD, Warden,              §
FCI-Seagoville,                        §
                                       §
              Respondent.              §

                             OPINION AND ORDER

       Before the Court is a Petition for a Writ of Habeas Corpus

under 28 U.S.C. § 2241 filed by petitioner Rogerio Matanco, then

housed in FCI-Seagoville in this district.1 Respondent Underwood

filed a response with an appendix. (Resp. (Doc. 10); App. (Doc. 11-

1).)       After   considering   the   pleadings    and   relief    sought    by

Petitioner and the applicable law, the Court concludes that the §

2241 petition must be DISMISSED for lack of jurisdiction.



I.   BACKGROUND/CLAIM FOR RELIEF

       Petitioner Rogerio Mata was convicted in this Court in cause

number 4:11-CR-192-Y on one count of conspiracy to possess with

intent to distribute a controlled substance, in violation of 21

U.S.C. §§ 846 and 841(a)(1) and (b)(1)(C). (App.(doc. 11-1) at 3-




       1
       The Bureau of Prisons (BOP) record locator shows that Mata is now housed
at FMC-Rochester, in Minnesota. See www.bop.gov. record locator for Rogerio Mata,
# 4375-177,last visited August 29, 2019.
7.)2 On September 19, 2012, this Court imposed a sentence of 218

months’ imprisonment, to run concurrently with state charges in

case numbers 122547D, 1221558D, and 1221549D in Criminal District

Court No. 2, Tarrant County, Texas. (Id. at 4.) Mata did not file

a direct appeal.

      In June 2014, Mata filed a motion that the Court construed as

a motion under 28 U.S.C. § 2255, but when he failed to respond to

a Court order, that § 2255 motion was dismissed without prejudice.

See Mata v. United States, No.4:14-CV-568-Y (N.D. Tex. Orders

entered July 23, 2014, and September 18, 2014). Mata then filed a

motion for reduction of sentence under 18 U.S.C. § 3582(c) in the

criminal case, which was granted, and his sentence was reduced from

218 months to 174 months. See United States v. Mata, No. 4:11-CR-

192-Y (N.D. Tex. April 25, 2016). Mata subsequently filed other §

2255 motions that were consolidated and later dismissed with

prejudice.      See   Mata    v.    United      States,   No.4:16-CV-063-Y

(consolidated with No.4:16-CV-476-Y) (N.D. Tex. Nov. 8, 2017). On

March 26, 2018, Mata filed a document in the criminal case styled

“Formal Petition under Title 28 U.S.C. § 2241 with Consideration

for   Finding    of   ‘Actual      Innocence’    of   Sentence    all    upon

Constitutional Claim over ‘Delivery’ Enhancement toward Career

Status.” See United States v. Mata, No.4:11-CR-192-Y (doc. 644). By

order entered April 25, 2018, the document was filed in the above-

      2
       The Court will cite the ECF page numbers as assigned to the imaged copy
of the Appendix on the Court’s docket.

                                     -2-
styled civil case as a petition seeking relief under 28 U.S.C. §

2241.(Id.(doc. 645).) After the issuance of a notice of deficiency,

Mata filed an amended form petition for relief under § 2241. (Am.

Pet. (doc. 6).)

     In   that      petition,   Mata   asserts     that   a    career-offender

enhancement    he    received   during       sentencing   in   the   underlying

criminal case is subject to a vagueness challenge, such that his

sentence is no longer valid as the result of recent case law. (Am.

Pet. (doc. 6) at 5-6.) Mata also claims he is actually innocent of

his sentence as imposed. (Id. at 8.)



II. ANALYSIS

     A    motion    under   §   2255   provides     the   primary    means   of

collaterally attacking a federal conviction or sentence. Jeffers v.

Chandler, 253 F.3d 827, 830 (5th Cir. 2001)(per curiam)(citing

Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000)(per curiam)).

“While § 2241 is more typically used to challenge the execution of

a prisoner’s sentence, a federal prisoner may bring a petition

under § 2241 to challenge the legality of his conviction or

sentence if he can satisfy the mandates of the ‘savings clause’ of

§ 2255.” Christopher v. Miles, 342 F.3d 378, 381 (5th Cir. 2003)

(citing Reyes–Requena v. United States, 243 F.3d 893, 900–01 (5th

Cir. 2001)). The so-called “savings clause” provides that

     [a]n application for a writ of habeas corpus in behalf of
     a prisoner who is authorized to apply for relief by

                                       -3-
     motion pursuant to this section, shall not be entertained
     if it appears that the applicant has failed to apply for
     relief, by motion, to the court which sentenced him, or
     that such court has denied him relief, unless it also
     appears that the remedy by motion is inadequate or
     ineffective to test the legality of his detention.

28 U.S.C. § 2555(e)(West 2019). Under this “savings clause,” the

petitioner has the burden of showing that the § 2255 remedy is

“inadequate or ineffective to test the legality of his detention.”

Jeffers, 253 F.3d at 830; see also Padilla v. United States, 416

F.3d 424, 426 (5th Cir. 2005)(per curiam).

     Mata wholly fails to show that the § 2255 remedy is either

inadequate or ineffective.       Mata cannot rely on § 2241 merely

because he is now limited in his ability to seek relief under §

2255. See Pack v. Yusuff, 218 F.3d 448, 453 (5th Cir. 2000)(citing

Tolliver,   211   F.3d   at   878)(holding   that   neither   a   prior,

unsuccessful § 2255 motion, the limitations bar, nor successiveness

renders the § 2255 remedy inadequate or ineffective)).        Moreover,

the Fifth Circuit has determined that, before a petitioner may

pursue relief through § 2241 under the language of the § 2255

savings clause, he must show that:

     (1) his claim is based on a retroactively applicable
     Supreme Court decision; (2) the Supreme Court decision
     establishes that he was “actually innocent” of the
     charges against him because the decision decriminalized
     the conduct for which he was convicted; and (3) his claim
     would have been foreclosed by existing circuit precedent
     had he raised it at trial, on direct appeal, or in his
     original § 2255 petition.



                                  -4-
Christopher, 342 F.3d at 382 (citing Reyes-Requena, 243 F.3d at 904

and Jeffers, 253 F.3d at 830).

        In this case, petitioner Mata has not made these showings, and

a review of the grounds asserted in his § 2241 petition shows that

he cannot make them for the reasons stated in the Respondent’s

response at 5-8. (Resp. (doc. 10) 5-8.) As noted therein, Mata’s

claim challenges the imposition of his sentence, but he makes no

claim that he was actually convicted of a nonexistent offense. As

Mata does not contend that he is actually innocent of the charge

for which he was convicted based upon a retroactively applicable

Supreme     Court   decision,   and   as    he   otherwise   challenges   the

imposition of sentence, he is not entitled to relief under § 2241.

Accordingly, the petition seeking such relief must be dismissed for

want of jurisdiction. See Christopher, 342 F.3d at 379,385 (finding

that a district court must dismiss a § 2241 petition for lack of

jurisdiction when the requirements of the savings clause are not

met).



III. CONCLUSION AND ORDER

        For the foregoing reasons, petitioner Rogerio Mata’s petition

for writ of habeas corpus under 28 U.S.C. § 2241 is DISMISSED for

lack of jurisdiction.

        SIGNED September 6, 2019.

                                            ____________________________
                                            TERRY R. MEANS
                                            UNITED STATES DISTRICT JUDGE



                                      -5-
